DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 09, 2021.
Claims 1, 10, and 19 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 10, and 19 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
7.	Applicant's arguments filed March 09, 2021 regarding the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10 and 19, these claims have been amended to include the limitation: “and provide a response to the content provider comprising the modified second set of records and a message notifying the content provider that the modified second set of records have been modified from the second set of records retrieved based on the second plurality of parameters of the second query.”  However, Applicant has not indicated where support can be found for this limitation.  Notwithstanding, Examiner has read the entire disclosure to ascertain clear support for the newly added claim limitation.
Paragraph 0034 of specification includes the following language: “…Reporting system 150 may then generate a set of records in response to a query request submitted by a content provider device 106. The set of records is an aggregated collection of data relating to interactions with one or more content items. The data is 
Therefore, in view of the foregoing analyses, and Examiner’s reading of the entire disclosure of Applicant’s instant invention, Examiner finds a lack of written description support for the claim language: “and provide a response to the content provider comprising the modified second set of records and a message notifying the content provider that the modified second set of records have been modified from the second set of records retrieved based on the second plurality of parameters of the second query”  Applicant is invited to show where support for the newly added limitation can be found within the disclosure of the invention.
Appropriate correction is required.





Allowable Subject Matter
Claims 1, 10, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.

Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for allowance of claims 1, 10, and 19 in the instant application is because the prior arts of record do not teach or suggest “determining, by the one or more processors, a similarity between the first set of records and the second set of records based on the comparing; modifying, by the one or more processors, in response to determining that the similarity is above a threshold similarity, the second set of records to reduce the similarity between the second set of records and the first set of records; and provide a response to the content provider comprising the modified second set of records and a message notifying the content provider that the modified second set of records have been modified from the second set of records retrieved based on the second plurality of parameters of the second query ”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159              
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159